The petition filed on behalf of Glen Timmons and Thelmar Thompson, October 21, 1926, for writ of habeas corpus to be let to bail, discloses that they are held in custody by virtue of a certain commitment issued by R.S. Andrews, justice of the peace, of Sayre, Beckham county, as an examining magistrate, upon a complaint wherein petitioners were jointly charged with rape in the first degree, and that on habeas corpus proceedings the district judge of said county denied bail. Petitioners aver that they are not guilty of the offense charged, and that the proof of their guilt is not evident, nor the presumption thereof great, which will appear from a transcript of the testimony taken upon said preliminary examination, attached to said petition. It would serve no useful purpose to detail the testimony, and in view of a trial before a jury, to do so would possibly be prejudicial to petitioners. Upon a careful examination of the record we are of the opinion that petitioners should be allowed bail, and the same is fixed in the sum of $10,000 each, bonds to be conditioned as by law provided, and upon approval by the court clerk of Beckham county he shall notify *Page 91 
the sheriff of said county, who thereupon shall discharge said petitioners from custody.